1. It must be conceded that *Page 545 
it is essential to the right of the petitioner to maintain an action for virtual adoption that there must have been a breach of the contract to adopt. This is true for the reason that, had the contract to adopt been performed, the petitioner would inherit as a child, and in that event would have no right to make an equitable claim against the estate. If, therefore, the maintenance of the present suit is dependent upon a breach of the alleged contract to adopt, then such a breach is an essential part of the petitioner's case. If essential, it must be proved, and if there is a necessity to prove such a fact, then likewise it is necessary to allege it. This proposition is well stated inGroover v. Simmons, 163 Ga. 778, 780 (137 S.E. 237), as follows: "A fundamental rule of evidence is that a party is not permitted to prove matters which are not put in issue by his pleadings. Pirkle v. Cooper, 113 Ga. 828 (4) (39 S.E. 289); Insurance Co. v. Leader, 121 Ga. 260 (48 S.E. 972). It is an equally fundamental canon of pleading, especially as related to a plaintiff, that he must plead as well as prove every material essential necessary to enable him to carry the burden of establishing the affirmative of the issue." I take it, therefore, that there is and can be no question but that as a matter of law the maintenance of the present action is dependent upon the allegation and proof that the Tolers breached the alleged contract to adopt. An examination of the petition not only utterly fails to disclose an allegation of this essential, but in fact contains averments that as a matter of law show the non-existence of this essential fact. The petition sets forth the alleged agreement and the alleged performance upon the part of the petitioner, and then alleges that by reason of these facts the petitioner is an heir and entitled to inherit as such from the Tolers. Such an allegation is the equivalent of alleging an actual legal adoption, for it would be by such procedure only that the petitioner's allegation can be true. To uphold the petition as against the challenge of the general demurrer, would in my opinion squarely violate the universally accepted applicable rule which is well stated in Krueger v.MacDougald, 148 Ga. 429 (96 S.E. 867), as follows: "It is an elementary rule of construction, as applied to a pleading, that it is to be construed most strongly against the pleader; and that, if an inference unfavorable to the right of a party claiming a right under such a pleading may be fairly drawn from the facts stated therein, such *Page 546 
inference will prevail in determining the rights of the parties." It should be noted that Mr. Justice Atkinson at page 433 refers to headnote 1 as follows: "The principle announced in the first headnote is so universally recognized that it is unnecessary either to cite authority for it or to state the reasons upon which the rule is based." This same statement of the rule was quoted by Bell, J., in Moore v. Seaboard Air-Line Ry. Co.,30 Ga. App. 466 (118 S.E. 471). This court again quoted it in the recent cases of McEntire v. Pangle, 197 Ga. 414
(29 S.E.2d 503), and Hardin v. Baynes, 198 Ga. 683 (2-a) (32 S.E.2d 384). There are numerous decisions of this court to the same effect. It cannot now be reasonably asserted that as a matter of law a petition when considered on demurrer may be construed most favorably to the petitioner, as I believe the majority opinion does in the present case.
There can be no legal support for the ruling by this court to the effect that it is clearly implied that there has been no actual adoption by the fact that the petitioner has brought this action. If such were the law, a suit on a note which fails to allege maturity and non-payment must be sustained against a general demurrer, for in that case this court would imply that the note was due and unpaid from the simple action of the plaintiff in instituting a suit thereon. For the reasons stated, the general demurrer should have been sustained and the action dismissed unless amended to meet the grounds of the demurrer.
2. I am unable to concur in the ruling that the evidence sustains the verdict. An action for virtual adoption is an equitable substitute for an action for specific performance because of equities existing in favor of the petitioner which can not be protected by specific performance due to the death of the opposite party. Crawford v. Wilson, 139 Ga. 654 (supra). The evidence in such a case must be clear and convincing and must establish every essential of the definite contract alleged. This court, speaking through Beck, P. J., in Crum v. Fendig,157 Ga. 528 (121 S.E. 825), after discussing the Crawford v.Wilson case, supra, said: "We are of the opinion that the decision made in the Crawford v. Wilson case is sound, but we do not think the ruling should be extended." In Jones v.O'Neal, 194 Ga. 49 (supra), this court held that an essential of a contract that would support a suit for virtual adoption is that the contract contains an agreement to *Page 547 
adopt. It seems to me that the interpretation by the majority of the testimony of the father, wherein he stated in substance that the Tolers were to take the minor as their child, and that it should inherit as their child, or "something like that," to mean an obligation upon the part of the Tolers to adopt, is out of harmony with the above rule. The majority opinion authorizes a recovery despite the undeniable fact that there was, according to the evidence, no definite and specific contract to adopt, and despite the fact that the evidence relied upon is vague, uncertain, and contradictory, whereas the rule would require that it be strong and convincing. Salmon v. McCrary, 197 Ga. 281
(supra). It is my opinion that recovery in a virtual-adoption proceeding should never be allowed unless the allegations and proof are sufficient to authorize a decree of specific performance of the contract were the parties living. An attempt to secure specific performance of the contract shown by this evidence would at the outset encounter an insurmountable obstacle of law, for the testimony of the father, taken in its most favorable light, and disregarding the contradictory portions, shows no more than that these parties agreed that the child would inherit as a child of the Tolers, despite the fact that the law would not permit it to so inherit and the parties to such contract did not see fit to embody therein a provision imposing upon the Tolers a duty to take affirmative action to adopt the child as provided by law. If by their contract they would not impose such an obligation, then a court should not amend the contract by imposing that obligation upon the Tolers. The decision of the majority in effect first reforms the contract as shown by the evidence by adding thereto an obligation to adopt, and then holds that such reformed contract was breached, and on account of this breach sustains recovery. If it be said that the parties to this alleged contract were unaware of the law providing for legal adoption, then it necessarily follows that they could not have intended to impose upon the Tolers a duty to legally adopt the minor. On the other hand, if it be conceded, as it must as a matter of law, that the parties were conclusively presumed to know the law and, hence, knew of the provision for legal adoption, they should have embodied in the contract an obligation of the Tolers to thus legally adopt. Their negligence, if such was their intention, in failing to embody this essential obligation in the contract, should not be excused by a court *Page 548 
of equity and a construction be placed thereon that would supply this admittedly absent essential provision.